DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 22, 2021 was filed after the mailing date of the application on July 22, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
4.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

6.	Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) steps for drawing lines for the trisection of the angle, which is a mental process that could be drawn on a piece of paper. This judicial exception is not integrated into a practical application because the claims do recite “CAD”, but it is in the preamble.  The body of the claims do not recite “CAD”, and do not recite any computer elements.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do recite “CAD”, but it is in the preamble.  The body of the claims do not recite “CAD”, and do not recite any computer elements.  
Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

10.	Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruckheimer (see citation below) and Stammler (see citation below).
11.	As per Claim 1, Bruckheimer teaches a CAD plotting method (dynamic geometry software, p. 113).  Fig. 2 on p. 116 of Bruckheimer shows an angle at B that is equally divided into three sections.  Before the triangle is formed, the line BA extends beyond A to X, and the line BC extends beyond C to Y.  Thus, Bruckheimer teaches equally dividing an angle XOY (XBY) between a line OX (BX) and a line OY (BY) into three sections, comprises:  a step of seeking points A1 (A), B1 (C) on the line OX (BX) and the line OY (BY), respectively, so as to form a relation O A1 = OB1 (BA = BC), a step of forming a triangle A1OB11 (ABC) by connecting a point A11 (A) on the line OX (BX) and a point B11 (C) on the line OY (BY), a step of forming an equilateral triangle A1B1O’ (ABC) whose one side is defined by a line A1B1 (AC) (p. 116).  Bruckheimer teaches that the CAD plotting method uses Morley’s theorem (p. 113).
	However, Bruckheimer does not teach a step of drawing a line which passes a center O11 of a circle which circumscribes said equilateral triangle A1B1O’ in parallel with said side A1B1, seeking points A2, B2 at which said parallel line intersects the line AO’ and BO’ respectively, and seeking a point O12 which is a central point of said side A1B1, a step of seeking points C1’ and C1 at which A2B1, A1B1, A1B2 intersects B2O12, A2O12, respectively, a step of seeking points E1’ and E1 at which extension lines of O’C1, O’C1’ intersect A1B1, whereby said side A1B1 is trisected by said points E1’ and E1, a step of seeking a point F1 at which a line A2B2 intersects said line O’C1, and a point F1’at which a line A2B2 intersects said line O’C1’ a step of seeking points a, b on the circumscribed circle so as to be separated form A, B with a distance corresponding to F1E1’, or F1’E1, respectively, a step of seeking points I, J at which the lines aO’,bO’ intersect the side A1, B1, respectively, and a step of drawing lines OI, OJ, whereby each of the angles XOI, IOJ, and JOY corresponds to the trisection angle of XOY.  However, Stammler teaches using the Morley theorem to perform a method of equally dividing an angle XOY (VWU) (construct angle trisecting rays, well-known theorem of Morley, p. 91, 3rd paragraph; genuine connection between the triangle UVW and the Morley triangle XYZ, trisecting rays of A, p. 91, 4th paragraph) between a line OX (WV) and a line OY (WU) into three sections, comprises:  a step of seeking points A1 (A), B1 (B) on the line OX (WV) and the line OY (WU), respectively, so as to form a relation O A1 = OB1 (WA = WB), a step of forming a triangle A1OB11 (AWB) by connecting a point A11 (A) on the line OX (WV) and a point B11 (B) on the line OY (WU), a step of forming an equilateral triangle A1B1O’ (ABC) whose one side is defined by a line A1B1 (AB) (p. 92), a step of drawing a line (WM) which passes a center O11 (M) of a circle which circumscribes said equilateral triangle A1B1O’ (ABC) in parallel with said side A1B1 (AB), seeking points A2, B2 at which said parallel line intersects the line AO’ and BO’ respectively, and seeking a point O12 which is a central point of said side A1B1, a step of seeking points C1’ and C1 at which A2B1, A1B1, A1B2 intersects B2O12, A2O12, respectively, a step of seeking points E1’ and E1 at which extension lines of O’C1, O’C1’ intersect A1B1, whereby said side A1B1 is trisected by said points E1’ and E1, a step of seeking a point F1 at which a line A2B2 intersects said line O’C1, and a point F1’at which a line A2B2 intersects said line O’C1’ a step of seeking points a, b on the circumscribed circle so as to be separated form A, B with a distance corresponding to F1E1’, or F1’E1, respectively, a step of seeking points I, J at which the lines aO’,bO’ intersect the side A1, B1, respectively, and a step of drawing lines OI, OJ, whereby each of the angles XOI, IOJ, and JOY corresponds to the trisection angle of XOY (p. 91-92).  Since Bruckheimer teaches that the CAD plotting method uses Morley’s theorem (p. 113), this teaching from Stammler of using the Morley theorem to do this can be implemented into the CAD plotting method of Bruckheimer so that the CAD plotting method of Bruckheimer performs this method of using the Morley theorem from Stammler.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bruckheimer to include a step of drawing a line which passes a center O11 of a circle which circumscribes said equilateral triangle A1B1O’ in parallel with said side A1B1, seeking points A2, B2 at which said parallel line intersects the line AO’ and BO’ respectively, and seeking a point O12 which is a central point of said side A1B1, a step of seeking points C1’ and C1 at which A2B1, A1B1, A1B2 intersects B2O12, A2O12, respectively, a step of seeking points E1’ and E1 at which extension lines of O’C1, O’C1’ intersect A1B1, whereby said side A1B1 is trisected by said points E1’ and E1, a step of seeking a point F1 at which a line A2B2 intersects said line O’C1, and a point F1’at which a line A2B2 intersects said line O’C1’ a step of seeking points a, b on the circumscribed circle so as to be separated form A, B with a distance corresponding to F1E1’, or F1’E1, respectively, a step of seeking points I, J at which the lines aO’,bO’ intersect the side A1, B1, respectively, and a step of drawing lines OI, OJ, whereby each of the angles XOI, IOJ, and JOY corresponds to the trisection angle of XOY because Stammler suggests that this is a geometric construction including trisections of an angle which is practicable (p. 91-93).
12.	As per Claim 2, Bruckheimer teaches a CAD plotting method (dynamic geometry software, p. 113).  Fig. 2 on p. 116 of Bruckheimer shows an angle at B that is equally divided into three sections.  Before the triangle is formed, the line BA extends beyond A to X, and the line BC extends beyond C to Y.  Thus, Bruckheimer teaches equally dividing an angle XOY (XBY) between a line OX (BX) and a line OY (BY) into N sections, comprises:  a step of seeking points A1 (A), B1 (C) on the line OX (BX) and the line OY (BY), respectively, so as to form a relation O A1 = OB1 (BA = BC), a step of forming a triangle A1OB11 (ABC) by connecting a point A11 (A) on the line OX (BX) and a point B11 (C) on the line OY (BY), a step of forming an equilateral triangle A1B1O’ (ABC) whose one side is defined by a line A1B1 (AC) (p. 116).  Bruckheimer teaches that the CAD plotting method uses Morley’s theorem (p. 113).
	However, Bruckheimer does not teach a step of drawing a line which passes a center O11 of a circle which circumscribes said equilateral triangle A1B1O’ in parallel with said side A1B1, seeking points A2, B2 at which said parallel line intersects the line AO’ and BO’ respectively, and seeking a point O12 which is a central point of said side A1B1, a step of seeking points C1’ and C1 at which A2B1, A1B1, A1B2 intersects B2O12, A2O12, respectively, a step of seeking points E1’ and E1 at which extension lines of O’C1, O’C1’ intersect A1B1, whereby said side A1B1 is trisected by said points E1’ and E1, a step of seeking a point F1 at which a line A2B2 intersects said line O’C1, and a point F1’at which a line A2B2 intersects said line O’C1’ a step of seeking a point O13 at which the line O’O12 intersects the side A1B2 or the side A2B1, and seeking G1, G’1 at which a line passing the point O13 in parallel with the side A1B1 intersects O’E, O’E’, respectively, a step of extracting O21C1, O13F1, O13E1, O12E1,O13G1 and C1’C1 as a second group of diagonal lines relative to the side A1B1, in said equilateral triangle A1B1O’, a step of determining n for the equilateral triangle AnBnO’, in accordance with predetermined division number N, and splitting the equilateral triangles A1B1O’ to AnBnO’, a step of selecting either of the first group of straight lines or the second group of straight lines and selecting either of straight lines in the selected group to determine the reference line L, a step of dividing an arc of said circumscribed circle within said triangle A1OB1 into N parts by using said determined reference line L from A1 or B1, and a step of connecting between each of divided points on the arc of the circumscribed circle, and said point O, whereby said angle XOY is equally divided into N parts.  However, Stammler teaches using the Morley theorem to perform a method of equally dividing an angle XOY (VWU) (construct angle trisecting rays, well-known theorem of Morley, p. 91, 3rd paragraph; genuine connection between the triangle UVW and the Morley triangle XYZ, trisecting rays of A, p. 91, 4th paragraph) between a line OX (WV) and a line OY (WU) into N sections, comprises:  a step of seeking points A1 (A), B1 (B) on the line OX (WV) and the line OY (WU), respectively, so as to form a relation O A1 = OB1 (WA = WB), a step of forming a triangle A1OB11 (AWB) by connecting a point A11 (A) on the line OX (WV) and a point B11 (B) on the line OY (WU), a step of forming an equilateral triangle A1B1O’ (ABC) whose one side is defined by a line A1B1 (AB) (p. 92), a step of drawing a line (WM) which passes a center O11 (M) of a circle which circumscribes said equilateral triangle A1B1O’ (ABC) in parallel with said side A1B1 (AB), seeking points A2, B2 at which said parallel line intersects the line AO’ and BO’ respectively, and seeking a point O12 which is a central point of said side A1B1, a step of seeking points C1’ and C1 at which A2B1, A1B1, A1B2 intersects B2O12, A2O12, respectively, a step of seeking points E1’ and E1 at which extension lines of O’C1, O’C1’ intersect A1B1, whereby said side A1B1 is trisected by said points E1’ and E1, a step of seeking a point F1 at which a line A2B2 intersects said line O’C1, and a point F1’at which a line A2B2 intersects said line O’C1’ a step of seeking a point O13 at which the line O’O12 intersects the side A1B2 or the side A2B1, and seeking G1, G’1 at which a line passing the point O13 in parallel with the side A1B1 intersects O’E, O’E’, respectively, a step of extracting O21C1, O13F1, O13E1, O12E1,O13G1 and C1’C1 as a second group of diagonal lines relative to the side A1B1, in said equilateral triangle A1B1O’, a step of determining n for the equilateral triangle AnBnO’, in accordance with predetermined division number N, and splitting the equilateral triangles A1B1O’ to AnBnO’, a step of selecting either of the first group of straight lines or the second group of straight lines and selecting either of straight lines in the selected group to determine the reference line L, a step of dividing an arc of said circumscribed circle within said triangle A1OB1 into N parts by using said determined reference line L from A1 or B1, and a step of connecting between each of divided points on the arc of the circumscribed circle, and said point O, whereby said angle XOY is equally divided into N parts (p. 91-92).  Since Bruckheimer teaches that the CAD plotting method uses Morley’s theorem (p. 113), this teaching from Stammler of using the Morley theorem to do this can be implemented into the CAD plotting method of Bruckheimer so that the CAD plotting method of Bruckheimer performs this method of using the Morley theorem from Stammler.  This would be obvious for the reasons given in the rejection for Claim 1.
13.	As per Claim 3, Bruckheimer does not teach wherein said step of plotting said equilateral triangle AnBnO’ includes a step of positioning said point O’ to be an opposite said to said point O relative to said line AB.  However, Stammler teaches wherein said step of plotting said equilateral triangle AnBnO’ includes a step of positioning said point O’ to be an opposite said to said point O relative to said line AB (p. 92).  This would be obvious for the reasons given in the rejection for Claim 1.
14.	As per Claim 4, Bruckheimer does not teach wherein said step of plotting the equilateral triangles A1B1O’ to AnBnO’ includes a step of plotting either of said equilateral triangle in a magnifying manner by utilizing a zoom up function.  However, Stammler teaches wherein said step of plotting the equilateral triangles A1B1O’ to AnBnO’ includes a step of plotting either of said equilateral triangle in a magnifying manner by utilizing a zoom up function (p. 92).  This would be obvious for the reasons given in the rejection for Claim 1.
Prior Art of Record
1.	Bruckheimer, M.; A Herrick Among Mathematicians or Dynamic Geometry as an Aid to Proof; May 2001; International Journal of Computers for Mathematical Learning; Volume 6; p. 113-125.
2.	Stammler, L.; Cutting Circles and the Morley Theorem; 1997, month unknown; Contributions to Algebra and Geometry; Volume 38, p. 91-93.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONI HSU whose telephone number is (571)272-7785. The examiner can normally be reached M-F 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JH
/JONI HSU/Primary Examiner, Art Unit 2611